UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15( d)OFTHE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 17, 2014 Commission File Number 1-9929 Insteel Industries, Inc. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 56-0674867 (I.R.S. Employer Identification No.) 1373 Boggs Drive, Mount Airy, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( 336) 786-2141 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On April 17, 2014, Insteel Industries, Inc. issued a press release regarding its financial results for the second fiscal quarter ended March 29, 2014. A copy of this release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in Item 2.02 of this Current Report on Form 8-K, including the related information in Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit 99.1 Press release dated April 17, 2014 announcing second fiscal quarter 2014 financial results of Insteel Industries, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INSTEEL INDUSTRIES, INC. Registrant Date: April 17, 2014 By: /s/ Michael C. Gazmarian Michael C. Gazmarian Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit Number Description Press release dated April 17, 2014 announcing second fiscal quarter 2014 financial results of Insteel Industries, Inc.
